Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 12, 2022 has been entered. Claims 1-4, 7, 8, 11 remain
pending in the application. Applicant’s amendment to the claims has overcome the 112(b) rejection previously set forth in the Non‐Final Office Action mailed January 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5774069A to Tanaka et al., which was cited by applicant (hereinafter, Tanaka) in view of US 20180201138A1 to Yellambalase et al. (hereinafter, Yellambalase) and US 20200290641 A1 to Kawakami.
Regarding claim 1, Tanaka discloses: a control device that performs travel control of a vehicle, the control device comprising {Tanaka, abstract: an auto-drive control unit}: a sensor that detects a situation around the vehicle; and a travel control unit that performs travel control for automated driving based on a detection result of the sensor {Tanaka, abstract: based on detection signals from various types of sensors, an auto-drive controller controls an actuator to perform auto-drive}.
Tanaka further teaches: wherein during execution of stop transition control of stopping the vehicle, the travel control unit causes the vehicle to stop on a traveling road {Tanaka, col. 4, lines 30-34: the controller 10 which had determined such a situation by calculating forcedly decelerated the vehicle to guide to a safety zone before an exit IC, and the vehicle was stopped in a roadside zone}. 
Tanaka does not explicitly teach: when the detection result of the sensor indicates that the vehicle is in a situation that prevents the vehicle from traveling to the outside of the traveling road. Yellambalase remedies this and teaches in paragraph [0056]: industry-equivalent LIDAR sensors and/or systems may perform illuminated target and/or obstacle detection in an environment around the vehicle 100 / paragraph [0059]: industry-equivalent camera sensors and/or systems, and may perform visual target and/or obstacle detection in an environment around the vehicle 100}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the target/obstacle detection sensors or cameras of Yellambalase to identify a situation that prevents the vehicle from traveling to the outside of the traveling road, and to incorporate the modification with the described invention of Tanaka in order to ensure that the environment does not prevent a planned operation of a vehicle including traveling to the outside of the traveling road. 
Tanaka does not explicitly disclose: wherein when a performance of controlling steering, acceleration and/or deceleration of the vehicle is not degraded, the travel control unit causes the vehicle to stop in a position, within the traveling road, deviated from a center of a lane of the traveling road, and when the performance of controlling steering, acceleration and/or deceleration of the vehicle is degraded, the travel control unit causes the vehicle to stop in the center of the lane of the traveling road. 
Yellambalase remedies this and teaches in paragraph [0043]: automated driving systems associated with the vehicle monitor the driving operations [performance] of the vehicle and the driving environment [position control of the vehicle using the travel control unit] / paragraph [0064]: the vehicle control system 348 may receive sensor data describing an environment surrounding the vehicle 100 and, based on the sensor data received, determine to adjust the acceleration, power output, and/or braking of the vehicle 100. The vehicle control system 348 may additionally control steering and/or other driving functions of the vehicle 100. 
Considering that moving the vehicle depends on normal vehicle performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the performance monitoring feature of Yellambalase with the described invention of Tanaka, and to modify the described invention of Tanaka in view of Yellambalase so that when the vehicle is stopped on the traveling road under a situation in which traveling to the outside of the traveling road is not possible, (i) the vehicle is stopped in the center of the lane when the vehicle control is degraded because moving the vehicle laterally may be dangerous, and (ii) the vehicle is stopped at a deviated position from the center lane when the vehicle control is not degraded in order to place the vehicle in the safest situation that is possible under the vehicle’s control state.
Tanaka in view of Yellambalase further teaches: the traveling unit causes the vehicle to stop the vehicle in an off-road area adjacent to the traveling road when the detection result of the sensor does not indicate that the vehicle is in a state that prevents the vehicle from traveling to the outside of the traveling road and the performance of controlling steering, acceleration and/or deceleration of the vehicle is not degraded {Tanaka, col. 4, lines 30-34 / Yellambalase, paragraphs [0056], [0059], [0043], [0064]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the performance monitoring feature of Yellambalase with the described invention of Tanaka in view of Yellambalase in order to perform stopping in an off-road area when both the environment sensing results and the vehicle performance monitoring ensure safe off-road stopping.  
It is noted that determining the three alternative results of controlling the vehicle: (a) stopping the vehicle at an off-road position, (b) stopping the vehicle within the traveling road, deviated from a center, and (c) stopping the vehicle at the center depending on the sensed road environment situation and the vehicle performance monitoring belongs to the categories of the exemplary rationales: (A) Combining prior art elements according to known methods to yield predictable results; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (refer to MPEP 2143(I) because (a)-(c) are predictable results based on applying prior art.
Tanaka discloses: wherein the travel control unit is configured to: determine whether switching to manual driving is necessary while performing travel control for automated driving; start driving handover notification to a driver of the vehicle and start automated driving in a deceleration mode in response to the determination that switching to manual driving is necessary {Tanaka, abstract: An auto-drive control unit which can switch a vehicle provided with an auto-drive mode from the auto-drive mode to a manual drive mode at a desired point [determine whether switching to manual driving is necessary]. Based on detection signals from various types of sensors, an auto-drive controller controls an actuator to perform auto-drive. A changeover switch is provided to switch between the auto-drive and manual drive. The current position of the vehicle is detected by a GPS, and the controller calculates the time to reach the desired point. According to a shifting time to complete the shift to the manual drive, timing for operating the changeover switch is determined, and a message is shown on a warning display to urge a driver to operate the switch [start driving handover notification to a driver]. When it is judged that the changeover cannot be completed in time, the controller forcedly decelerate the vehicle.}
It is noted that it would have been obvious to modify the travel control unit of Tanaka so that it would start automated driving in a deceleration mode in response to the determination that switching to manual driving is necessary in order to keep the vehicle safe until switch to manual driving is complete.
Tanaka does not explicitly disclose: the travel control unit is configured to determine whether a predetermined time period elapses after the start of the driving handover notification without the driver responding to the driving handover notification, a length of the predetermined time period corresponding to an automated driving level of the automated driving; and start the stop transition control in response to the determination that the predetermined time period elapses after the start of the driving handover notification without the driver responding to the driving handover notification.  
Kawakami remedies this and teaches in Fig. 3 and paragraph [0083]: When the anomaly remains (Step S17) and the elapsed period of time reaches the time t2 (Step S19) without detection of overriding (Step S18) [a predetermined time period elapses after the start of the driving handover notification without the driver responding to the driving handover notification], the control transitions to the specific control (3) (Step S20). In this case, an operation of stopping the vehicle is executed [start the stop transition control], and thus the state of the vehicle transitions to the safety state S1 (Step S21).
It is noted that switch to manual driving (no or partial automatic driving) is one of automated driving level of the automated driving, and thus the length of the predetermined time period corresponds to an automated driving level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific period waiting and stop transition features of Kawakami with the described invention of Tanaka in order to check driver’s awareness to decide execution of stop transition control.
Similar logic applies to claims 7, 8, 11.
Regarding claim 2, which depends from claim 1, has limitations: the situation that prevents the vehicle from traveling to the outside of the traveling road includes at least one of facts that the off-road area adjacent to the traveling road cannot be detected, and/or that presence of an obstacle in the off-road area adjacent to the traveling road is detected. 
Tanaka does not disclose these limitations. Yellambalase remedies this and teaches in paragraphs [0040], [0056], [0043]: sensors include, cameras, RADAR, LIDAR and other object-detecting sensors (with which off-road area detected); LIDAR sensors perform target and/or obstacle detection in an environment around the vehicle 100; automated driving systems associated with the vehicle monitor the driving operations (control performance) of the vehicle and the driving environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection and monitoring features of Yellambalase with the described invention of the modified Tanaka in order to check the situation preventing traveling to the outside of the traveling road. 
Regarding claim 3, which depends from claim 1, Tanaka further teaches: the travel control unit performs stop holding control after stopping the vehicle {Tanaka, col. 2, lines 2-5: the vehicle is forcedly braked stopped, thereby securely shifting to the manual drive (keeping stopped state (stop holding control) before next planned action (manual drive) is implied)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop holding control of Tanaka with the described invention of the modified Tanaka in order to keep stopped state of vehicle before a next planned control happens.
Regarding claim 4, which depends from claim 1, Yellambalase teaches: the travel control unit performs deceleration control depending on presence or absence of a following vehicle in the stop transition control {Yellambalase, paragraph [0190]: the vehicle 100 detects a following vehicle 1620 behind the vehicle 100}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the following vehicle detection feature of Yellambalase with the described invention of the modified Tanaka in order to decide and perform deceleration control depending on whether a following vehicle is detected or not.
Regarding claim 5, which depends from claim 1, Tanaka further discloses: the travel control unit starts the stop transition control after performing driving handover notification to a driver of the vehicle {Tanaka, col. 1, lines 52, 55: the invention urges the driver to make the changeover operation in view of the transition time required to complete the shift from the auto-drive to the manual drive (handover notification before starting the stop transition is implied)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handover notification feature of Tanaka with the described invention of the modified Tanaka in order to prepare the driver for manual driving.

Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the amended claims 1, 8, 11 are patentable over the cited references, 103 rejections are rewritten further citing Kawakami.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661